DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 25 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 1, the Specification supports uncoated portion as judged by visual inspection only. It is unclear where there is support for uncoated portion via other or more detailed inspection. See Specification (paragraph 76).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Irisa et al. (WO 2017/017933, relying on English equivalent US 2018/0237874 herein, both cited by applicants on IDS filed on 25 January 2021, cited previously, Irisa), in view of Kinugasa USPA 2009/0238713, including as evidenced by Mainier et al. (“Quality analysis of galvanized pipes applied to natural gas installations in civil construction”, Mainier).
Regarding Claims 1-2, Irisa teaches a steel sheet (Abstract) with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown below, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Irisa further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Irisa teaches 85% or more bainite and 15% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id. The examiner further notes that Example Steel O of Irisa (Table 1), which teaches a composition and CSM value that falls within instantly claimed composition (shown below), and therefore anticipates the presently claimed composition. Further, Steel O of Irisa teaches a microstructure of 93% bainite and 7% martensite (Table 3), both of which fall within that which is instantly claimed, and therefore anticipate the presently claimed microstructure. 
Irisa teaches a coating layer or an alloyed coating layer on a surface of the steel sheet; specifically, Irisa teaches galvanizing or electrogalvanizing after coiling (Paragraph [0094]), which would necessarily yield a coating/alloy layer on the surface of the steel sheet. Kinugasa teaches that further coating layer on hot-rolled steel sheet for automobile applications may be organic layer, electrogalvanized layer, vapor deposition layer, among others (paragraphs 129-132). It would have been obvious to one of ordinary skill in the art at the time of filing to provide any of these types of coating layers that are not hot-dipped layers since they are recognized as providing protection and/or treatment as Irisa notes may be required. Such layers would be expected to coat the entire surface with no uncoated portions since they are sprayed or laminated or electrically applied everywhere uniformly. Furthermore, it would have been obvious to provide hot-dip coating layer for these reasons as well. Moreover, the examiner notes that it would be reasonably expected for galvanizing/electrogalvanizing to yield a coating across the entire surface of the coated steel sheet, because (i) Irisa fails to mention that such a coating would be with any no coated portions on the steel sheet surface, and (ii) galvanizing is well-known in the art to yield entire surface coverage on galvanized steels, as evidenced by Mainier (see Figure 4 – even non-uniform galvanized coatings entirely cover the steel that they coat without any no coated portions).
Element
Instantly Claimed
Irisa
Irisa – Example O
C
0.03-0.09%
0.04-0.18%1
0.078%6
Si
0.01-1.60%
0.2-2.0%1
0.77%6
Mn
2.20-3.60%
1.0-3.0%1
2.37%6
P
0-0.100%
0-0.03%1
0.029%6
S
0-0.0100%
0-0.005%1
0.0018%6
Ti
0.05-0.18%
0.02-0.15%1
0.129%6
B
0.0005-0.0050%
0.0005-0.0050%1
0.0020%6
Al
0.005-0.40%
0.005-0.100%1
0.049%6
N
0-0.010%
0-0.010%1
0.0064%6
CSM Value
3.3-12.0
3.8-26.52
10.37
Nb
0.005-0.060%
0.005-0.050%3
-
V
0.005-0.080%
0.05-0.30%3
0.21%6
Cr
0.02-0.15%
0.10-1.00%1
0.20%6
Mo
0.02-0.5%
0.05-0.30%3
-
Cu
0.05-0.5%
0.01-0.30%4
-
Ni
0.05-1.0%
0.01-0.30%4
-
Sb
0.0002-0.0200%
0.0002-0.020%5
-
Ca
0.0002-0.0100%
0.0002-0.0050%5
-
Mg
0.0002-0.0100%
-
-
REM
0.0002-0.0100%
0.0002-0.010%5
-
Fe and Impurities
Balance
Balance
Balance

1Claim 1
2Implicit from Claim 1
3Claim 2
4Claim 3
5Claim 5
6Table 1
7Implicit from Table 1

Regarding Claim 1, Irisa further teaches a tensile strength of at least 980 MPa, a yield ratio (yield strength/tensile strength) of 0.93 or less, and a hole expansion ratio of 50% or more (shown below), that anticipates the instantly claimed properties (Steel O of Irisa – Table 3), or renders obvious the presently claimed features (see below), because overlapping/abutting ranges are prima facie obvious. Id.
Property
Instantly Claimed
Irisa
Irisa – Example O
Tensile Strength
≥980 MPa
≥980 MPa1
1191 MPa2
Yield Ratio
≤0.93
≥0.752
0.8512
Hole Expansion Ratio
≥50%
16-91%2
62%2

1Abstract
2Table 3

Regarding Claim 2, steel O of Irisa fails to teach the inclusion of any additional element that falls within the limits of instant Claim 2, and therefore Irisa fails to anticipate instant Claim 2. However, the broad recitations of the additional elements render obvious instant Claim 2 because overlapping/abutting ranges are prima facie obvious. Id.
Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Irisa et al. (WO 2017/017933, relying on English equivalent US 2018/0237874 herein, both cited by applicants on IDS filed on 25 January 2021, cited previously, Irisa), in view of Yokoi USPA 2017/0349967, including as evidenced by Mainier et al. (“Quality analysis of galvanized pipes applied to natural gas installations in civil construction”, Mainier).
Regarding Claims 1-2, Irisa teaches a steel sheet (Abstract) with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown below, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Irisa further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Irisa teaches 85% or more bainite and 15% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id. The examiner further notes that Example Steel O of Irisa (Table 1), which teaches a composition and CSM value that falls within instantly claimed composition (shown below), and therefore anticipates the presently claimed composition. Further, Steel O of Irisa teaches a microstructure of 93% bainite and 7% martensite (Table 3), both of which fall within that which is instantly claimed, and therefore anticipate the presently claimed microstructure. 
Lastly, Irisa teaches a coating layer or an alloyed coating layer on a surface of the steel sheet; specifically, Irisa teaches galvanizing or electrogalvanizing after coiling (Paragraph [0094]), which would necessarily yield a coating/alloy layer on the surface of the steel sheet. Yokoi teaches that further coating layer on hot-rolled steel sheet for automobile applications may be organic layer, electrogalvanized layer, vapor deposition layer, among others (paragraph 173). It would have been obvious to one of ordinary skill in the art at the time of filing to provide any of these types of coating layers that are not hot-dipped layers since they are recognized as providing protection and/or treatment as Irisa notes may be required. Such layers would be expected to coat the entire surface with no uncoated portions since they are sprayed or laminated or electrically applied everywhere. Furthermore, it would have been obvious to provide hot-dip coating layer for these reasons as well. Moreover, the examiner notes that it would be reasonably expected for galvanizing/electrogalvanizing to yield a coating across the entire surface of the coated steel sheet, because (i) Irisa fails to mention that such a coating would be with any no coated portions on the steel sheet surface, and (ii) galvanizing is well-known in the art to yield entire surface coverage on galvanized steels, as evidenced by Mainier (see Figure 4 – even non-uniform galvanized coatings entirely cover the steel that they coat without any no coated portions).

Regarding Claim 1, Irisa further teaches a tensile strength of at least 980 MPa, a yield ratio (yield strength/tensile strength) of 0.93 or less, and a hole expansion ratio of 50% or more (shown below), that anticipates the instantly claimed properties (Steel O of Irisa – Table 3), or renders obvious the presently claimed features (see below), because overlapping/abutting ranges are prima facie obvious. Id.

Regarding Claim 2, steel O of Irisa fails to teach the inclusion of any additional element that falls within the limits of instant Claim 2, and therefore Irisa fails to anticipate instant Claim 2. However, the broad recitations of the additional elements render obvious instant Claim 2 because overlapping/abutting ranges are prima facie obvious. Id.

Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (a) rejection of the Office Action mailed on 17 March 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Irisa as evidenced by Mainier of the Office Action mailed on 17 March 2022. Rejections over Irisa are presented above, taking into account applicant’s amendments. To the extent that the rejections of the Office Action mailed on 17 March 2022 are not repeated, they are withdrawn. Applicant argues that Irisa fails to teach claimed CSM relationship. However, as was previously pointed out as relates to now Claim 1, Steel O in Irisa teaches a steel that contains claimed steel ingredients, contains claimed steel microstructure, achieves a claimed CSM value, and exhibits claimed tensile strength, yield ratio, and hole expansion ratio. That other steel examples in Irisa may or may not meet these requirements does not obviate the anticipatory teaching of this example. Applicant argues that claimed coatability is not taught or suggested. This feature is addressed in revised rejections. It is pointed out, however, that applicant has explained that steels that satisfy claimed compositions, CSM values, and microstructure have good coatability for hot-dip coating layers. See Specification (paragraph 41). Applicant appears to argue that galvanizing and galvannealing would be expected to change microstructure. Applicant has provided no evidence on this point. Furthermore, applicant’s evidence of coatability appears to relate to specific hot-dip coatings, but the claims are not limited to such coatings. Applicant makes various non-obviousness arguments about ranges of CSM and certain steel compositional elements, but claimed values are all taught by Irisa, and so applicant’s argument cannot rebut Irisa’s anticipatory teaching. 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Yamazake as evidenced by Mainier of the Office Action mailed on 17 March 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection over Serial No. 15/743,583 as evidenced by Steel Dynamics of the Office Action mailed on 17 March 2022. Rejection is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
14 June 2022